United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                             September 23, 2004
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 04-40318
                          Summary Calendar



     JANICE STOKER,

                                     Plaintiff-Appellant,

                                versus

     COLUMBIA MAINLAND MEDICAL CENTER/
     HCA HEALTHCARE CORPORATION,

                                     Defendant-Appellee.

         __________________________________________________

            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. G-03-CV-139


Before REAVLEY, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The judgment of the district court is affirmed for the

reasons given by Judge Kent in his order of February 12, 2004.           A

review of the record and appellant’s argument establishes:

           1.    Defendant’s plan was followed by Mainland in the

     termination of benefits.    Because Ms. Stoker’s injury

     occurred at her place of employment and under the



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                      No. 03-20845
                           -2-

circumstances on March 15, 2000, the visit to Dr. Nedry was

not an emergency.

     2.    The terms of the separate plan, applying to

injuries not covered by the plan the subject of this action,

are irrelevant.

     3.    There is no evidence of conflict of interest, nor

public policy infirmity.   No second opinion was denied.



AFFIRMED